DETAILED ACTION
This non-final office action is responsive to the request for continued examination filed 04 November 2020.
Claims 14, 19-20, and 25 are amended. Claims 1-13, 18, 24, and 27 are cancelled; where claim 27 is newly cancelled. Claims 31-32 are added. No claims have been withdrawn. Therefore, claims 14-17, 19-23, 25-26, and 28-32 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on 
However, the Examiner would like to address the argument that the “feature [of multi-way splits of a target node] is not even remotely contemplated by Liu,” because the disclosed nodes in Liu are binary split (Remarks, p. 9). The Examiner does not agree with this argument, because generating “a plurality of new nodes,” as recited in claim 1, does not preclude binary split nodes. A binary split node produces two children nodes, which indicates a plurality of new nodes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15, 19, 25-26, 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogez et al. (“Randomized Trees for Human Pose Detection,” 2008, IEEE Conference on Computer Vision and Pattern Recognition, pp. 1-8) (“Rogez”).
Regarding claim 14, Rogez teaches a computer program product having instructions embodied therewith, the instructions executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations (Rogez, p. 1, Section 1, “Full-body human pose recognition from monocular images constitutes one of the fundamental problems in Computer Vision. It has a wide range of potential applications such as human/computer interfaces, video-games or surveillance.” Rogez, p. 7, Section 4, “Our approach is computationally efficient since our tree learning takes around 2 hours while SVM approaches take several days with a similar training set. Given a bounding-box, the classification with a 100 tree forest takes around 15 ms with our Matlab implementation.”) comprising: 
obtaining a first sample set including a plurality of first samples and a second sample set including a plurality of second samples, wherein each of the first samples and the second samples is represented as a vector including a plurality of parameters (Rogez, p. 4, Section 3, “Given a set of training examples, a set of random trees                         
                            H
                        
                     is created such that for the                         
                            k
                        
                    -th tree in the forest, a random vector                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                     is generated independently of the past random vectors                         
                            
                                
                                    Φ
                                
                                
                                    1
                                
                            
                            .
                            .
                            
                                
                                    Φ
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                     [each vector includes a first sample set and a second sample set]. This vector                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                     is then used to grow the tree resulting in a classifier                         
                            
                                
                                    h
                                
                                
                                    k
                                
                            
                            (
                            x
                            ,
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                            )
                        
                     where x is a feature vector. For each tree, a decision function splits the training data that reach a node at a given level in the tree.” Rogez, p. 5, Section 3.3, “Features [a plurality of parameters] are then extracted from all positive and negative training examples reaching the node.”), 
constructing at least one decision tree for estimating a ratio of probability density p(x)/q(x) for a particular leaf node thereof for a machine learning application based on the first sample set and the second sample set (Rogez, p. 4, Section 3, “The resulting forest classifier                         
                            H
                        
                     [constructing at least one decision tree] is used to classify a given feature vector                         
                            x
                        
                     [a machine learning application] by taking the mode of all the classifications made by the tree classifiers                         
                            h
                            ∈
                            H
                        
                     [based on the first and second sample sets] in the forest.” Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios [a ratio of probability density] give information on how discriminative the features are, based on their location.” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree. … The tree learning and the feature vector construction are depicted in the algorithm 1,” which includes calculating the ratio at a leaf node.), 
wherein p(x) is a probability density of the first samples corresponding to an input vector x and q(x) is a probability density of the second samples corresponding to the input vector x such that the decision tree outputs a ratio of a rate of the first samples allocated to the particular leaf node by the input vector x over a ratio of a rate of the second samples allocated to the particular leaf node by the input vector x as the ratio of probability density p(x)/q(x) when the input vector x allocated to the particular leaf node has reached the particular leaf node (Rogez, p. 4, Section 3, “This vector                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                     is then used to grow the tree resulting in a classifier                         
                            
                                
                                    h
                                
                                
                                    k
                                
                            
                            (
                            x
                            ,
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                            )
                        
                     where x is a feature vector.” Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios [ratio of probability density] give information on how discriminative the features are, based on their location. … We present the log-likelihood ratio for the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     class:                         
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                            =
                            l
                            o
                            g
                            (
                            
                                
                                    p
                                    (
                                    E
                                    ,
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                                
                                    p
                                    (
                                    E
                                    )
                                
                            
                            )
                        
                     (2). We compute                         
                            p
                            (
                            E
                            ,
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            )
                        
                     [p(x) is a probability density of the first samples] using the edge maps that correspond only to the training images belonging to class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    .                         
                            p
                            (
                            E
                            )
                        
                     [q(x) is a probability density of the second samples] is computed using all the training images corresponding to classes                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                    .” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree. … The tree learning and the feature vector construction are depicted in the algorithm 1,” which includes computing edge probabilities over images that pass through the nodes and calculating the ratio at a leaf node.), 
such that computational resources needed for estimating the ratio of the probability density is reduced without impairing accuracy of estimation (Rogez, p. 7, Section 4, “Our approach is computationally efficient since our tree learning takes around 2 hours while SVM approaches take several days with a similar training set. Given a bounding-box, the classification with a 100 tree forest takes around 15 ms.” Rogez, pp. 7-8, Figures 5 and 6 show that accuracy of estimation is not impaired when compared to other methods for the same classification task.), 
wherein the constructing at least one decision tree includes using a single branching condition existing at the particular leaf node to generate a plurality of new nodes therefrom (Rogez, p. 4, Section 3, “For each tree, a decision function splits the training data that reach a node at a given level in the tree. The resulting forest classifier                         
                            H
                        
                     is used to classify a given feature vector                         
                            x
                        
                     by taking the mode of all the classifications made by the tree classifiers                         
                            h
                             
                            ∈
                             
                            H
                        
                     in the forest.” Rogez, p. 6, Section 4, “since the tree nodes are represented by a mean histogram and a threshold, it’s possible that multiple branches can be explored.”).  

Regarding claim 15, Rogez teaches the computer program product of Claim 14, wherein the constructing at least one decision tree includes constructing a plurality of decision trees, each decision tree outputting a corresponding ratio of probability density p(x)/q(x) (Rogez, p. 4, Section 3, “Random Forests work as follows. Given a set of training examples, a set of random trees                                 
                                    H
                                
                             is created such that for the                                 
                                    k
                                
                            -th tree in the forest, a random vector                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            k
                                        
                                    
                                
                             is generated independently of the past random vectors                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            1
                                        
                                    
                                    .
                                    .
                                    
                                        
                                            Φ
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            . This vector                                 
                                    
                                        
                                            Φ
                                        
                                        
                                            k
                                        
                                    
                                
                             is then used to grow the tree resulting in a classifier                                 
                                    
                                        
                                            h
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    x
                                    ,
                                    
                                        
                                            Φ
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                             where x is a feature vector. For each tree, a decision function splits the training data that reach a node at a given level in the tree.” Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios give information on how discriminative the features are, based on their location.” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree. … The tree learning and the feature vector construction are depicted in the algorithm 1,” which includes calculating the ratio at a leaf node.).  

Regarding claim 19, Rogez teaches the computer program product of Claim 14, wherein the constructing at least one decision tree includes: 
determining the branching condition at the particular leaf node of the at least one decision tree (Rogez, p. 4, Section 3, “For each tree, a decision function splits the training data that reach a node at a given level in the tree.”), and 
branching the particular leaf node according to the branching condition to generate the plurality of new nodes by dividing the first samples of the particular leaf node according to the branching condition, and dividing the second samples of the particular leaf node according to the branching condition (Rogez, p. 5, Algorithm 1, “Compute the best threshold                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     that splits the data [dividing the first and second samples] and minimizes FP and FN rates.” Rogez, p. 6, Section 3.3, “We then grow an ensemble of trees, a forest, by randomly sampling one of the N selected HOG [histogram of oriented gradients] blocks at each node of each tree,” where the HOG blocks are selected after splitting the data, as shown in Algorithm 1.).  

Regarding claims 20-21 and 25, claims 20-21 and 25 are directed to an apparatus comprising a processor and one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to perform the method recited in claims 14-15 and 19, respectively. Therefore the rejection made to claims 14-15 and 19 are applied to claims 20-21 and 25.
While a processor or computer readable medium is not explicitly disclosed in Rogez, the method is implemented using a computer program, which would require a processor and computer readable medium.

Regarding claim 26, Rogez teaches the computer program product of claim 14, wherein the ratio of probability density p(x)/q(x) is estimated without tuning a basis function (Rogez, p. 2, Section 1.2 and Figure 1, the disclosed approach does not involve tuning a basis function.). 

Regarding claim 28, Rogez teaches the computer program product of claim 14, wherein the ratio of probability density p(x)/q(x) for the particular leaf node is estimated by each respective one of the plurality of decision trees as a first fraction over a second fraction (Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios [ratio of probability density] give information on how discriminative the features are, based on their location. … We present the log-likelihood ratio for the                                 
                                    
                                        
                                            i
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             class:                                 
                                    
                                        
                                            L
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    l
                                    o
                                    g
                                    (
                                    
                                        
                                            p
                                            (
                                            E
                                            ,
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            p
                                            (
                                            E
                                            )
                                        
                                    
                                    )
                                
                             (2).” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree.” Because a probability is commonly denoted as a number between 0 and 1, it can be considered a fraction. Thus, the disclosed ratio discloses a first fraction over a second fraction.).  

Regarding claim 29, Rogez teaches the computer program product of claim 28, wherein the first fraction specifies a number of allocated ones of the first samples to the particular node over an overall number of the first samples, and wherein the second fraction specifies a number of allocated ones of the second samples to the particular node over an overall number of the second samples (Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios [ratio of probability density] give information on how discriminative the features are, based on their location. … We present the log-likelihood ratio for the                                 
                                    
                                        
                                            i
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             class:                                 
                                    
                                        
                                            L
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    l
                                    o
                                    g
                                    (
                                    
                                        
                                            p
                                            (
                                            E
                                            ,
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            p
                                            (
                                            E
                                            )
                                        
                                    
                                    )
                                
                             (2). We compute                                 
                                    p
                                    (
                                    E
                                    ,
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             using the edge maps that correspond only to the training images belonging to class                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                            .                                 
                                    p
                                    (
                                    E
                                    )
                                
                             is computed using all the training images corresponding to classes                                 
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                
                             to                                 
                                    
                                        
                                            C
                                        
                                        
                                            n
                                        
                                    
                                
                            .” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree.”).  

Regarding claim 30, Rogez teaches the computer program product of claim 14, where the at least one decision tree is comprised in a random forest (Rogez, p. 4, Section 3, “Random Forests work as follows. Given a set of training examples, a set of random trees                                 
                                    H
                                
                             is created.”).

Regarding claim 31, Rogez teaches the computer program product of claim 14, wherein at least some of the first samples and the second samples having values greater than a threshold are allocated to a first new node from the plurality of new nodes and wherein at least some other of the first samples and the second samples having the values less than or equal to the threshold are allocated to a second new node from the plurality of new nodes (Rogez, p. 5, Algorithm 1, “Compute the best threshold                                 
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                             that splits the data and minimizes FP and FN rates.” It is implicit that if the data is split according to the best threshold, some of the training data including at least some of the first and second samples have values greater than a threshold and some of the training data including at least some other of the first and second samples have the values less than or equal to the threshold. Rogez, p. 6, Section 3.3, “We then grow an ensemble of trees, a forest, by randomly sampling one of the N selected HOG [histogram of oriented gradients] blocks at each node of each tree,” where the HOG blocks are selected after splitting the data, as shown in Algorithm 1.).  

Regarding claim 32, Rogez teaches the computer program product of claim 31, wherein a decision to continue or discontinue branching is based on 
a depth of the at least one decision tree (Rogez, p. 5, Algorithm 1 discloses splitting data in each node for each level or depth of the decision tree.),
a number of first samples and second samples allocated to leaf nodes of the at least one decision tree (Rogez, p. 5, Algorithm 1 discloses splitting data in each child of a node based on the images, or a number of first and second samples allocated to leaf nodes, passing through each child node in the tree. Because each level is traversed, it is implicit that if a node does not have a child, it is a leaf node and no splitting occurs.), and 
a number of leaf nodes in the at least one decision tree (Rogez, p. 4, Section 2.2, “we chose to define 12x16=192 classes.” Rogez, p. 6, Section 4, “the leaves are the classes we previously defined.” It is implicit that splitting discontinues at the leaves.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogez in view of Liu et al. (“Random Forest Construction With Robust Semisupervised Node Splitting,” 2015, IEEE Transactions on Image Processing, Vol. 24, No. 1, pp. 471-483) (“Liu”).
Regarding claim 16, Rogez teaches the computer program product of Claim 15, wherein the operations further comprises: 
…
wherein at least one of the plurality of decision trees outputs a ratio of probability density p(x)/q(x) based on the first [samples] and the second [samples] (Rogez, p. 4, Section 3, “Random Forests work as follows. Given a set of training examples, a set of random trees                         
                            H
                        
                     is created such that for the                         
                            k
                        
                    -th tree in the forest, a random vector                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                     is generated independently of the past random vectors                         
                            
                                
                                    Φ
                                
                                
                                    1
                                
                            
                            .
                            .
                            
                                
                                    Φ
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    . This vector                         
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                        
                     is then used to grow the tree resulting in a classifier                         
                            
                                
                                    h
                                
                                
                                    k
                                
                            
                            (
                            x
                            ,
                            
                                
                                    Φ
                                
                                
                                    k
                                
                            
                            )
                        
                     where x is a feature vector. For each tree, a decision function splits the training data that reach a node at a given level in the tree.” Rogez, p. 4, Section 3.1, “We thus construct intra and interclass probability density maps of edge distribution that can be used to select the right features: the log-likelihood ratios give information on how discriminative the features are, based on their location.” Rogez, p. 5, Section 3.3 and Algorithm 1, “This log-likelihood ratio is recomputed for each child at each node of the tree. … The tree learning and the feature vector construction are depicted in the algorithm 1,” which includes calculating the ratio at a leaf node.).
Rogez does not disclose the computer program product, wherein the operation further comprises:
sampling one or more first samples from the plurality of first samples to generate a first subset of the first sample set, and 
sampling one or more second samples from the plurality of second samples to generate a second subset of the second sample set, 
wherein at least one of the plurality of decision trees outputs a ratio of probability density p(x)/q(x) based on the first subset and the second subset (italicized portion not taught in this limitation).
However, Liu teaches the computer program product, wherein the operations further comprises:
sampling one or more first samples from the plurality of first samples to generate a first subset of the first sample set (Liu, p. 476, Section V, “In the RF construction stage, an individual training set [includes a first subset of the first sample set] for each tree is generated from the original training set [includes sampling the one or more first samples] using bootstrap aggregation.”), and 
sampling one or more second samples from the plurality of second samples to generate a second subset of the second sample set (Liu, p. 476, Section V, “In the RF construction stage, an individual training set [includes a second subset of the second sample set] for each tree is generated from the original training set [includes sampling the one or more second samples] using bootstrap aggregation.”), 
wherein at least one of the plurality of decision trees outputs a ratio of probability density p(x)/q(x) based on the first subset and the second subset (Liu, pp. 474-475, Section IV-B, “A new problem to arise is that the labels of the unlabeled data are unknown …. Following the Bayes’ formula, we can estimate                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    k
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            R
                                            i
                                        
                                    
                                
                            
                        
                     as the probability density ratio.” Liu, p. 476, Algorithm 1 shows at least one of the plurality of decision trees outputs a ratio of probability density based on the first and second subset.).  
Both Rogez and Liu are directed to constructing a random forest classifier for use in computer vision applications. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify sampling in Rogez to use a bootstrap algorithm, as disclosed in Liu. Doing so allows “the samples which are not chosen for training [to] be used for calculating … an unbiased estimation of the generalization error” (Liu, p. 476, Section V).

Regarding claim 17, Rogez in view of Liu teaches the computer program product of Claim 16, wherein the sampling the one or more first samples and the sampling the one or more second samples is performed based on a bootstrap algorithm (Liu, p. 476, Section V, “In the RF construction stage, an individual training set for each tree is generated from the original training set [sampling the one or more first and second samples] using bootstrap aggregation [based on a bootstrap algorithm].”).

Regarding claims 22-23, claims 22-23 are directed to an apparatus comprising a processor and one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to perform the method recited in claims 16-17, respectively. Therefore the rejection made to claims 16-17 are applied to claims 22-23.
While a processor or computer readable medium is not explicitly disclosed in Rogez or Liu, the disclosed method is implemented using a computer program, which would require a processor and computer readable medium.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schroff et al. (“Object Class Segmentation using Random Forests,” 2008, BMVC, pp. 1-10) (“Schroff”) is directed to object class segmentation using random forests and teaches combining separate single-histogram class models, represented as texton distributions, using a ratio (Schroff, p. 4, Sections 3.1 and 3.2).
Wald et al. (“Optimum Character of the Sequential Probability Ratio Test,” 1948, The Annals of Mathematical Statistics, Vol. 19, No. 3, pp. 326-339) (“Wald”) teaches using a ratio of two different probability density functions in a sequential probability ratio test for deciding between two alternatives (Wald, p. 326, Sections 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124